03/18/2020



                                                               Case Number: DA 19-0565




     IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court No. DA 19-0565

      MONTANA ENVIRONMENTAL INFORMATION CENTER,

                           Petitioner/Appellee,

                                     vs.

      MONTANA PUBLIC SERVICE COMMISSION, MONTANA
       DEPARTMENT OF PUBLIC SERVICE REGULATION,

                              Appellant, and

     NORTHWESTERN CORPORATION d/b/a NORTHWESTERN
                      ENERGY,

                          Respondent/Appellant.

                        Order for 30-day Extension

     Based upon the unopposed motion pursuant to M.R.App.P. 26(1)

and good cause appearing;

     The motion is hereby GRANTED. Appellants shall each have up

to and including April 24, 2020, to file reply briefs.
Dated this   ay of March, 2020.




                          2